IN THE SUPREME COURT OF NORTH CAROLINA

                                        2022-NCSC-102
                                          No. 306A21

                                      Filed 19 August 2022
     STATE OF NORTH CAROLINA

                   v.

     RICHARD ALAN GADDIS, JR.



             Appeal pursuant to N.C.G.S. § 7A-30(2) from the decision of a divided panel of

     the Court of Appeals, 278 N.C. App. 524, 2021-NCCOA-351, finding no error in the

     jury’s verdicts or in the judgments entered on 6 September 2019 by Judge Jeffery K.

     Carpenter in Superior Court, Union County. Heard in the Supreme Court on 10 May

     2022.


             Joshua H. Stein, Attorney General, by Michael T. Henry, Assistant Attorney
             General, for the State-appellee.

             Jarvis John Edgerton IV for defendant-appellant.


             BERGER, Justice.

¶1           Following a mistrial, defendant was convicted by a jury of driving while

     impaired, driving while his license was revoked for an impaired driving offense,

     driving without a valid registration, and driving without a displayed license plate.

     Based upon a dissent in the Court of Appeals, the issue before this Court is whether

     the Court of Appeals erred in determining that the trial court correctly denied
                                          STATE V. GADDIS

                                            2022-NCSC-102

                                          Opinion of the Court



     defendant’s motion for a transcript of a prior trial and motion to continue. For the

     reasons stated below, we affirm the decision of the Court of Appeals.

                         I.   Factual and Procedural Background

¶2          On February 12, 2018, defendant was charged with multiple driving offenses

     stemming from impaired driving. Defendant was found to be indigent, and Onyema

     Ezeh was appointed as counsel. Defendant’s first trial in Superior Court, Union

     County, began on July 15, 2019. The jury was deadlocked eleven to one, and the trial

     court declared a mistrial. Ezeh was allowed to withdraw as counsel for defendant,

     and Peter Dwyer was appointed as new counsel. The case was re-calendared for

     September 3, 2019.

¶3          On August 26, 2019, approximately one week before trial and over five weeks

     after Mr. Dwyer was appointed as counsel, defendant filed a “Motion for Transcript”

     seeking to obtain a free transcript of the previous trial. Defendant also appears to

     have requested in open court that his trial be continued.1 The trial court appears to

     have summarily denied defendant’s motion for a transcript and corresponding motion

     to continue.

¶4          On the day of trial, defendant submitted a renewed motion for a transcript and

     a renewed motion to continue, arguing that the denial of each would be a “violation



            1 Although defendant’s motion for transcript appears in writing in the record, a motion
     to continue does not. It appears that defense counsel requested a continuance in open court
     on August 26, 2019, but there is no transcript in the record for such a hearing.
                                         STATE V. GADDIS

                                           2022-NCSC-102

                                         Opinion of the Court



     of [d]efendant[’s] right to fundamental fairness and due process of law guaranteed

     by” both the United States Constitution and the North Carolina State Constitution.

     The trial court again denied both motions, and the case proceeded to trial.

¶5          At defendant’s second trial, the evidence tended to show that on the evening of

     February 12, 2018, Bryan Porcello was driving with his family on Idlewild Road in

     Union County. Porcello observed a white truck ahead of him travelling in the same

     direction swerve several times into oncoming traffic and travel through several traffic

     signals that were emitting a solid red light. Porcello called law enforcement and

     followed the white truck.

¶6          Porcello testified that he observed the driver of the truck attempt to drive

     around other vehicles stopped at a traffic signal and become stuck on the right-hand

     shoulder of the road. At that point, Porcello drove past the truck. Shortly thereafter,

     Porcello decided to turn around to ensure the driver was no longer operating the

     vehicle and that law enforcement had responded to the scene. However, the driver

     managed to get off the shoulder and drive away, and soon crossed Porcello’s direction

     of travel.

¶7          Porcello turned his vehicle around and followed the truck again. The driver of

     the truck continued to operate the vehicle erratically for some time until Porcello

     witnessed the truck travel off the right shoulder of the road, overcorrect, and “sho[o]t

     across both lanes and wreck into a ditch” off the left side of the road. Porcello testified
                                          STATE V. GADDIS

                                            2022-NCSC-102

                                          Opinion of the Court



       that he observed a “white male” driving the vehicle and did not see anyone else in the

       vehicle.

¶8              Porcello responded to the crash, but conditions had become too dark to allow

       Porcello to see clearly into the truck, and he flagged down another driver, David

       Daniel, for assistance. Porcello testified that he always “kept [his] eye” on the vehicle

       and did not observe anyone exit the white truck. Daniel stated that as he approached

       the wrecked truck, the headlights from Daniel’s vehicle helped illuminate the scene.

       Daniel observed defendant sitting alone in the driver seat of the wrecked truck. When

       Porcello and Daniel approached the truck with a flashlight, the two men saw

       defendant sitting in the front seat revving the engine. Defendant was disoriented,

       his speech was slurred, and his breath smelled strongly of alcohol.          Defendant

       eventually exited the vehicle and stumbled down the road in an attempt to flee the

       scene.

¶9              At first, Porcello and Daniel followed defendant on foot.        While Daniel

       remained on foot behind defendant, Porcello eventually went back to the scene of the

       accident and retrieved Daniel’s vehicle in order to drive along the side of the road to

       ensure he and Daniel did not lose sight of defendant.

¶ 10            Defendant verbally threatened and charged at Daniel several times.           In

       response, Daniel drew his handgun and fired a warning shot into the ground to keep

       defendant at bay. When defendant began to head toward a nearby house, Porcello
                                          STATE V. GADDIS

                                            2022-NCSC-102

                                          Opinion of the Court



       got out of the truck and helped Daniel subdue defendant.           The two men held

       defendant on the ground until law enforcement arrived.

¶ 11         Defendant was handcuffed and placed in the back of a patrol car when officers

       arrived. Defendant became violent and attempted to kick his way out of the patrol

       car. Officers removed defendant from the first patrol car and moved him to a different

       vehicle where he had to be shackled to the floor. In-car camera footage recorded

       defendant admitting that he owned the wrecked truck and had been driving.

       Defendant failed to perform field sobriety tests to officers’ satisfaction, and a search

       warrant was obtained to draw a blood sample from defendant. Testing showed

       defendant’s blood alcohol concentration was .12 grams of alcohol per 100 milliliters.

¶ 12         The jury found defendant guilty of all charges, and he timely appealed to the

       Court of Appeals. The Court of Appeals determined that defendant received a fair

       trial free from prejudicial error. State v. Gaddis, 278 N.C. App. 524, 2021-NCCOA-

       351, ¶ 17. Defendant appeals to this Court arguing that the trial court erred in

       denying defendant’s motion for a transcript and motion to continue.

¶ 13         Defendant contends that the trial court’s denials of his motions violated his

       equal protection and due process rights under Britt v. North Carolina, 404 U.S. 226

       (1971), and State v. Rankin, 306 N.C. 712 (1982). Specifically, defendant argues that

       the trial court’s denial of his requests for a transcript prevented him from properly

       impeaching the State’s witnesses on their identification of defendant as the operator
                                           STATE V. GADDIS

                                             2022-NCSC-102

                                           Opinion of the Court



       of the vehicle. Although we agree that the trial court likely erred in failing to apply

       the two-part Britt test upon defendant’s requests for a transcript of the previous

       proceeding, we conclude that this error was harmless beyond a reasonable doubt.

                                          II.      Analysis

¶ 14         “At every retrial a transcript of the former trial would undoubtedly be a

       convenience and at least of some assistance to all parties.” State v. Matthews, 295

       N.C. 265, 289, 245 S.E.2d 727, 741 (1978).             “[E]ven in the absence of specific

       allegations it can ordinarily be assumed that a transcript of a prior mistrial would be

       valuable to the defendant in at least two ways: as a discovery device in preparation

       for trial, and as a tool at the trial itself for the impeachment of prosecution witnesses.”

       Britt, 404 U.S. at 228, 92 S. Ct. at 434.

¶ 15         However, a defendant does not have “an unqualified right to a transcript or to

       demand it at any stage of trial.” Matthews, 295 N.C. at 289, 245 S.E.2d at 741.

       Neither the Supreme Court of the United States nor this Court have suggested that

       “the mere request for a transcript by an indigent imposes a constitutional duty on the

       trial court to order it prepared.” United States v. Smith, 605 F.2d 839, 843 (5th Cir.

       1979). For example, a trial court may consider such motions untimely if they are

       made at the last minute or “late in the game.” Id.

¶ 16         In Britt, the Supreme Court outlined the following test to determine whether

       the State must provide an indigent defendant with a free transcript, requiring trial
                                             STATE V. GADDIS

                                              2022-NCSC-102

                                           Opinion of the Court



       courts to consider: (1) “the value of the transcript to the defendant in connection with

       the appeal or trial for which it is sought”; and (2) “the availability of alternative

       devices that would fulfill the same functions as a transcript.” Britt, 404 U.S. at 227,

       92 S. Ct. at 433–34. Pursuant to Britt, resolution of the second factor is ultimately a

       “determination of need.” Id. at 228, 92 S. Ct. at 434; see also Matthews, 295 N.C. at

       289, 245 S.E.2d at 741 (“[T]he crucial test in any case is whether the requested

       transcript is ‘needed for an effective defense or appeal,’ a rule first enunciated

       in Griffin v. Illinois, 351 U.S. 12, 76 S. Ct. 585, 100 L. Ed. 891 (1956).”).

¶ 17         In Rankin, we held that because “there was no alternative available to the

       defendant which was substantially equivalent to a transcript, the defendant was

       entitled to a free transcript and therefore its denial was error.” Rankin, 306 N.C. at

       717, 295 S.E.2d at 420 (1982).

¶ 18         Determination of whether a trial court erred in denying a defendant’s motion

       for a transcript is ordinarily reviewed for abuse of discretion. Matthews, 295 N.C. at

       290, 245 S.E.2d at 742; see also United States v. Smith, 605 F.2d 839, 843 (5th Cir.

       1979) (holding that it was within the trial court’s “discretion to deny an indigent

       defendant’s last minute request for a transcript” when the reason for the denial was

       an unnecessary delay of the trial).

                    If the motion raises a constitutional issue, the trial court's
                    action upon it involves a question of law which is fully
                    reviewable by an examination of the particular
                    circumstances of each case. However, regardless of the
                                           STATE V. GADDIS

                                             2022-NCSC-102

                                           Opinion of the Court



                     nature of the motion . . . whether constitutional or not, a
                     denial of a motion to continue is grounds for a new trial
                     only upon a showing by the defendant that the denial was
                     erroneous and that his case was prejudiced thereby.

       State v. Johnson, 379 N.C. 629, 2021-NCSC-165, ¶ 14 (cleaned up).

¶ 19         Here, the trial court denied defendant’s motions for a transcript of the earlier

       trial. Neither the record nor the transcript of the subsequent proceedings indicate

       that the trial court considered the Britt test in denying defendant’s request, making

       appellate review difficult. However, even if we assume that the trial court erred in

       denying defendant’s motions for a trial transcript, the error was harmless beyond a

       reasonable doubt.

¶ 20         “A violation of the defendant’s rights under the Constitution of the United

       States is prejudicial unless the appellate court finds that it was harmless beyond a

       reasonable doubt.” N.C.G.S. § 15A-1443(b) (2021); see also State v. Lawrence, 365

       N.C. 506, 512–13, 723 S.E.2d 326, 330–31 (2012). “[A]n error under the United States

       Constitution will be held harmless if the jury verdict would have been the same

       absent the error.” Lawrence, 365 N.C. at 513, 723 S.E.2d at 331 (cleaned up). When

       a violation is alleged under the federal constitution, the Court must determine

       whether it was harmless beyond a reasonable doubt. See id.

¶ 21         “The harmless-error doctrine recognizes the principle that the central purpose

       of a criminal trial is to decide the factual question of the defendant’s guilt or innocence

       . . . .” State v. Malachi, 371 N.C. 719, 734, 821 S.E.2d 407, 418 (2018) (quoting Rose
                                           STATE V. GADDIS

                                             2022-NCSC-102

                                           Opinion of the Court



       v. Clark, 478 U.S. 570, 577, 106 S. Ct. 3101, 3105 (1986)). “The presence of

       overwhelming evidence of guilt may render error of constitutional dimension

       harmless beyond a reasonable doubt.” State v. Bunch, 363 N.C. 841, 845–46, 689

       S.E.2d 866, 869 (2010) (cleaned up) (holding that the trial court’s failure to properly

       instruct the jury in a homicide trial on felony murder was harmless error and “[t]he

       foundation on which defendant bases [ ]his argument is superficial in light of the

       overwhelming evidence that defendant caused the victim’s death”). The State bears

       the burden of demonstrating that the error was harmless beyond a reasonable doubt.

       Lawrence, 365 N.C. at 513, 723 S.E.2d at 331; N.C.G.S. § 15A-1443(b).

¶ 22          The jury’s guilty verdicts here are supported by overwhelming evidence.

       Defendant was captured on video admitting that he was the operator of the vehicle

       when it wrecked. At a minimum, the evidence at trial showed that defendant was

       involved in a single-vehicle accident. Daniel and Porcello responded to the accident,

       where they saw defendant sitting in the vehicle, revving the engine. Daniel and

       Porcello were ultimately able to detain defendant until law enforcement arrived at

       the scene. Defendant was handcuffed and arrested by law enforcement. At trial,

       Deputy James Murray and Sergeant Frank Hearne identified defendant as the

       individual detained at the scene. A search warrant was issued for officers to obtain

       a blood sample, which revealed defendant’s blood alcohol concentration of .12 grams

       per 100 milliliters, well above the legal limit of .08.
                                          STATE V. GADDIS

                                             2022-NCSC-102

                                         Opinion of the Court



¶ 23         Even if the trial court had ordered production of the transcript, “the jury

       verdict would have been the same.” Lawrence, 365 N.C. at 513, 723 S.E.2d at 331

       (quoting Neder v. United States, 527 U.S. 1, 17, 119 S. Ct. 1827, 1837 (1999)). Even

       if defendant had the transcript of the prior trial to impeach the testimony of Porcello

       and Daniel, there still existed overwhelming evidence of defendant’s guilt. The trial

       court allowed defendant’s counsel to call defendant’s former counsel, Ezeh, as an

       impeachment witness. Although able to impeach Porcello’s testimony regarding his

       identification of defendant as the driver of the wrecked truck at the first trial, Ezeh

       could not, and did not, impeach Daniel’s testimony. There is no indication that Daniel

       made any inconsistent statements.

¶ 24         Officers identified defendant as the individual they arrested at the scene of the

       accident who had been detained by Porcello and Daniel. After being placed in a patrol

       unit, defendant admitted that he was the driver of the vehicle when it was wrecked.

       This admission was captured on video and shown to the jury. A search warrant was

       obtained to draw defendant’s blood, and the sample obtained from defendant

       indicated that his blood alcohol concentration was above the legal limit. Thus, any

       error was harmless beyond a reasonable doubt.

                                      III.    Conclusion

¶ 25         For the foregoing reasons, the State met its burden to prove that the error in

       question was harmless beyond a reasonable doubt, and we affirm the decision of the
                    STATE V. GADDIS

                      2022-NCSC-102

                    Opinion of the Court



Court of Appeals.

      AFFIRMED.
             Justice EARLS dissenting.


¶ 26         Affording equal protection and due process to all defendants, whether rich or

       poor, “is an age-old problem,” but “[p]eople have never ceased to hope and strive to

       move closer to that goal.” Griffin v. Illinois, 351 U.S. 12, 16 (1956). With Griffin, which

       established that “[d]estitute defendants must be afforded as adequate appellate

       review as defendants who have money enough to buy transcripts,” our criminal

       system moved closer to that goal. Id. at 19. With Britt v. North Carolina, which

       established that “the State must provide an indigent defendant with a transcript of

       prior proceedings when the transcript is needed for an effective defense or appeal,”

       we moved closer still. 404 U.S. 226, 227 (1971). Unfortunately, the majority chooses

       to walk away from that goal in this case due to its unfounded confidence in this

       defendant’s guilt.

¶ 27         This case concerns an indigent defendant, Richard Gaddis, who was charged

       with various driving-related offenses. The State’s case against him relied heavily on

       the testimony of witnesses who encountered Gaddis after a vehicle he was travelling

       in crashed on the side of a road. The first trial ended in a mistrial due to a hung jury.

       Before his second trial—and anticipating that the State would once again elicit

       testimony from those same witnesses—Gaddis’s attorney filed a motion seeking a

       transcript of the first trial and a continuance to allow sufficient time for its

       production. Gaddis’s attorney hoped to use the transcript to highlight inconsistencies
                                          STATE V. GADDIS

                                            2022-NCSC-102

                                          Earls, J., dissenting



       in the witnesses’ testimony and impeach their credibility. The trial court denied this

       request. Gaddis was ultimately convicted.

¶ 28         A wealthier defendant would not have needed to involve the trial court in his

       or her effort to obtain a transcript. A wealthier defendant could simply have placed a

       standing order with the court reporter to receive daily copies of the transcript of the

       trial proceedings. Accordingly, as established in Griffin and Britt, the trial court’s

       actions implicated Gaddis’s constitutional rights. To determine if Gaddis’s

       constitutional rights were violated in a manner warranting reversal, this Court must

       answer two questions: First, was the transcript of the first trial necessary to Gaddis’s

       defense at his second trial? And second, if the trial court did violate Gaddis’s

       constitutional rights by failing to provide him with a transcript of the first trial, was

       the error harmless beyond a reasonable doubt? See Britt, 404 U.S. at 227.

¶ 29         The majority addresses only the second question, concluding that “even if . . .

       the trial court erred in denying defendant’s motions for a trial transcript, the error

       was harmless beyond a reasonable doubt.” Ante, at ¶ 19. This conclusion is based on

       the majority’s view that the evidence against Gaddis was “overwhelming.” Id., at

       ¶ 22. This conclusion is not supported by the record; indeed, a jury presented with

       substantially the same evidence as presented at the second trial failed to convict

       Gaddis during his initial trial. If Gaddis had been provided access to a transcript or

       something substantially similar in advance of his second trial, there is a reasonable
                                              STATE V. GADDIS

                                                2022-NCSC-102

                                              Earls, J., dissenting



       chance the outcome of his trial would have been different. Therefore, the trial court’s

       denial of Gaddis’s motion violated his constitutional rights, and that violation was

       not harmless beyond a reasonable doubt. I respectfully dissent.

                                         I.      Background

¶ 30             On 12 February 2018, Richard Alan Gaddis Jr. was charged with driving while

       impaired, driving with a revoked license, driving without a registration, and driving

       without a displayed license plate. That night, Bryan Porcello, a witness who would

       later testify for the State, saw a white utility truck driving erratically before crashing

       into a ditch. According to Porcello and another witness, David Daniel, Gaddis

       emerged from the truck exhibiting signs of intoxication. The witnesses followed

       Gaddis into a residential neighborhood, where they subdued him and waited for the

       police.

¶ 31             The police arrived roughly twenty minutes later. Their interactions with

       Gaddis were recorded on an officer’s dashboard camera. In that recording, Gaddis can

       be heard admitting to drinking but denying that he had been driving the truck. When

       asked who was driving, he stated “[n]ot sure.” However, later on in the police officer’s

       questioning, Gaddis said, “Man, you know all that [expletive]. Now if you’re going to

       blow smoke up my ass, I’m going to blow smoke up yours. We can go through this all

       day. Look here dude, that’s my truck, I’ve been driving the mother-[expletive].”

       Gaddis subsequently failed a field sobriety test, claimed once again that he was not
                                            STATE V. GADDIS

                                              2022-NCSC-102

                                            Earls, J., dissenting



       the driver, and refused to submit to a roadside breath test. A subsequent blood draw

       revealed a blood alcohol concentration of .12 grams per 100 milliliters, which is above

       the legal limit. The vehicle identification number associated with the crashed truck

       indicated the truck belonged to a woman living in Charlotte.

¶ 32           Gaddis was first tried on 15 July 2019. The trial ended in a mistrial due to a

       hung jury. After the mistrial, Gaddis’s attorney, Onyema Ezeh, withdrew as counsel.

       On 18 July 2019, a new attorney, Peter Dwyer, was appointed as Gaddis’s counsel.

       Dwyer received discovery on 19 August 2019. A new trial was set for 3 September

       2019.

¶ 33           On 26 August 2019, Dwyer filed a motion for transcript and a motion to

       continue so that a transcript from the mistrial could be provided. He asserted that

       “[d]efendant will need the transcript of the superior court trial showing the testimony

       of the witnesses from that trial in order to be properly prepared for the re-trial of this

       matter.” In a colloquy, Dwyer emphasized his client’s need for a transcript. His

       concern was that when cross-examining the State’s witnesses, he would not be able

       to “stick them to” what they said at the first trial.

                     But I just believe that without seeing the testimony of the
                     two eyewitnesses and what they stated at the prior trial
                     and my inability to impeach them when we do try this case
                     is so critical. And like I said, looking at . . . the information
                     Ezeh had given me, speaking with my client, I think there
                     was good testimony that would benefit me but their
                     testimony when they come back to trial could change
                     substantially. And like I said, I can say didn’t you say at
                                           STATE V. GADDIS

                                            2022-NCSC-102

                                          Earls, J., dissenting



                    the prior trial and they’re going to be able to go I don’t think
                    I did, I don’t recall, no I didn’t. And I have no way to pull
                    something out and say yes you did, this is what you stated,
                    this is the questions you were asked at the prior trial, this
                    is the answer you gave, why is your testimony today
                    different. And if they get up there and testify differently.

       Dwyer also argued that because the State’s attorney was present at the prior trial,

       Gaddis would be disadvantaged by having counsel who had not heard the arguments

       and testimony presented at the prior trial. The same day that the motions were filed,

       the court issued a joint order denying Gaddis’s motion for transcript and motion to

       continue. The trial court did not enter any findings of fact related to Gaddis’s need

       for a transcript.

¶ 34         On 3 September 2019, the morning of the retrial, Dwyer filed a second pretrial

       motion to continue so that a transcript could be provided. In this renewed motion,

       Dwyer argued that:

                    In reviewing the file, I only see a statement from one [of]
                    two alleged eyewitness[es]. It would be critical to this case
                    to ascertain the testimony of all [of] the witnesses for
                    impeachment purposes but especially the testimony of a
                    witness where no recorded statement or written statement
                    was taken. This case hinges on the testimony of those two
                    eyewitnesses trying to provide testimony to indicate that
                    Defendant was the driver of the truck. The ability to
                    impeach these witnesses with their prior sworn testimony
                    and discredit them is absolutely critical in this case.

                    Without [the] prior transcript, I have no way of impeaching
                    any witness who testified at the prior trial without a copy
                    of the prior transcript, never mind even knowing exactly
                    how they testified.
                                   STATE V. GADDIS

                                     2022-NCSC-102

                                   Earls, J., dissenting



             In addition, the [S]tate has the unfair advantage of
             changing their strategy on the retrial of this matter based
             on prior testimony of the witnesses whereas I not being the
             attorney of record at the previous trial do not accurately
             know the testimony of any of the witnesses.

             In reviewing the file, the [S]tate obtained an order on [18
             July 2019] and may have sent out juror questionnaires and
             will have the advantage of tailoring their case based on the
             replies if any from the jurors at the prior trial, while I have
             no transcript of the trial itself to review.

Dwyer also argued that his delay in requesting the transcript until a week before the

trial was not a tactic but was actually the result of him not having a chance to review

the case until 19 August 2019, when he returned from leave and first received

discovery. Nevertheless, the court again denied Gaddis’s motion to continue. It made

no written findings but found orally:

             The alleged date of offense is February 12th, 2018. The
             Defendant was taken into custody on February 12th, 2018.
             He was appointed counsel on February 14th, 2018, that
             being Vernon Cloud. Mr. Cloud represented Mr. Gaddis up
             until the time he withdrew in October of — on October 9th,
             2018. At which time Tiffany Wilson was appointed outright
             to represent Mr. Gaddis. Ms. Wilson represented Mr.
             Gaddis from October 9th, 2018 until December 10th, 2018,
             at which time she withdrew and Mr. Ezeh was appointed
             outright to represent Mr. Gaddis. That representation
             began December 10th, 2018 and continued through July
             18th, 2019, which included the last trial of this matter. At
             which time Mr. Ezeh was allowed to withdraw and Mr.
             Dwyer was appointed outright to represent Mr. Gaddis and
             represents Mr. Gaddis here today September 3rd. So we’ve
             been through three prior attorneys prior to getting to you,
             Mr. Dwyer.
                                            STATE V. GADDIS

                                             2022-NCSC-102

                                           Earls, J., dissenting



       The case proceeded to trial.

¶ 35          The State called Porcello and Daniel, the witnesses who first arrived at the

       scene of the crash, to testify in both trials. At the retrial, Porcello testified that on 12

       February 2018, at around 7:30 p.m., he observed a white work truck swerving from

       lane to lane, running several red lights, and crashing in a ditch. Porcello testified

       that, as he drove past the crash he saw “a white male” alone in the truck. Porcello

       then returned to the crash to see if the driver was hurt. By this time, “it was starting

       to get even darker and [Porcello] couldn’t see in the vehicle.” Porcello flagged down a

       second individual, Daniel, to help. Using Daniel’s flashlight, Porcello testified that he

       was able to see Gaddis in the driver’s seat as Porcello and Daniel approached. At some

       point, Gaddis emerged from the truck, and he “ask[ed] where some female was” two

       or three times.

¶ 36          The State next called on Daniel, who testified that he

                     pulled up just as the utility truck had come to a rest in the
                     ditch. Dust, a little bit of smoke was just rising up. As I
                     pulled up I saw the Defendant in the driver’s seat. My
                     headlights shined right on him. [Porcello] was out of his
                     vehicle so I rolled my window down to see if everyone was
                     okay . . . .

                     ....

                     . . . [Porcello] said he didn’t want to approach because he
                     couldn’t see the driver, didn’t know if he had a gun or
                     anything. So hearing gun I grabbed mine out of the cup
                     holder and clipped my holster on and grabbed the
                     flashlight so that we could see clearly and not get into a
                                            STATE V. GADDIS

                                              2022-NCSC-102

                                            Earls, J., dissenting



                    bad situation. And then we approached the vehicle
                    together. I shown my light into the front of the vehicle and
                    saw the Defendant. He was still in the vehicle on the
                    accelerator trying to get it unstuck from the ditch.

       Daniel also testified that Gaddis stumbled when he walked, smelled of alcohol, and

       acted belligerently toward him. On cross-examination, Daniel testified that he

       “believe[d]” he had testified at the first trial that he had seen Gaddis in the driver’s

       seat. He also testified he never saw Gaddis driving the vehicle because he was not

       there at the time of the accident.

¶ 37         In an effort to impeach the State’s witnesses, Dwyer called Ezeh, Gadds’s

       attorney from the first trial, to testify. Ezeh alleged that, at the first trial, Porcello

       (1) was unable to identify how many people were in the truck; (2) could not “tell the

       [c]ourt or give the [c]ourt any identifier as to who was driving the truck”; (3) “was

       unable to tell . . . if [the driver was] black, white, male, [or] female”; and (4) “did not

       testify in the previous trial that he saw . . . Gaddis in the truck.” During his closing

       argument, Dwyer emphasized these alleged discrepancies in Porcello’s testimony. He

       argued that the only way to prove that Gaddis was guilty was to prove that he was

       driving the truck and that the only witness that allegedly saw Gaddis driving was

       not “credible” due to his changing testimony. He also noted that Gaddis was not the

       owner of the truck he was alleged to have driven.
                                           STATE V. GADDIS

                                             2022-NCSC-102

                                           Earls, J., dissenting



¶ 38         Gaddis was convicted of driving while impaired and driving without a

       registration, and the trial court sentenced him to 24 months in the Misdemeanant

       Confinement Program.

                                          II.    Analysis

¶ 39         “Ordinarily, a motion to continue is addressed to the discretion of the trial

       court, and absent a gross abuse of that discretion, the trial court’s ruling is not subject

       to review.” State v. Taylor, 354 N.C. 28, 33 (2001). But when a party’s motion to

       continue is predicated on that party’s assertion of a constitutional right, we review

       the trial court’s decision to deny the motion de novo. See, e.g., In re C.A.B., 381 N.C.

       105, 2022-NCSC-51, ¶ 14 (“ ‘If, however, the motion is based on a right guaranteed

       by the Federal and State Constitutions, the motion presents a question of law and

       the order of the court is reviewable’ de novo.” (quoting State v. Baldwin, 276 N.C. 690,

       698 (1970))); State v. Johnson, 379 N.C. 629, 2021-NCSC-165, ¶ 16 (“Defendant’s

       motion to continue raised a constitutional issue, requiring de novo review by this

       Court.”). “When the trial court’s denial of a [defendant’s] motion to continue violates

       that [defendant’s constitutional] rights, the ‘harmless error’ standard applies:

       specifically, the challenged order must be overturned unless the error was harmless

       beyond a reasonable doubt, and [the State] bears the burden of proving that the error

       was harmless.” In re C.A.B., ¶ 33 (cleaned up).
                                           STATE V. GADDIS

                                             2022-NCSC-102

                                           Earls, J., dissenting



¶ 40         In this case, it is undisputed that Gaddis’s motion to continue was predicated

       on his assertion of a constitutional right to the transcript of his first trial. The State

       concedes that “[h]ere, defendant’s . . . motion to continue was premised upon his

       contentions that he was constitutionally entitled to a transcript of his mistrial, and

       that a continuous was required to allow for its receipt.” The majority does not

       expressly acknowledge that it is reviewing the trial court’s denial of Gaddis’s motion

       de novo, as is required, but the majority appears to recognize de novo review is

       appropriate in concluding “that the trial court likely erred in failing to apply the two-

       part Britt test,” ante, at ¶ 13, (the legal test used to discern whether denying an

       indigent defendant’s request for a transcript is a constitutional violation) and that

       that any error committed by the trial court “was harmless beyond a reasonable

       doubt,” id., (the legal test used to determine whether a trial court’s violation of a

       defendant’s constitutional rights warrants reversal of a conviction). Thus,

       notwithstanding its imprecision, the majority opinion in no way casts doubt on the

       “well[-]settled” principle that de novo review is necessary when a trial court denies a

       defendant’s motion to continue which was based on the defendant’s assertion of a

       constitutional right. See Piedmont Triad Reg’l Water Auth. v. Sumner Hills Inc., 353

       N.C. 343, 348 (2001).
                                           STATE V. GADDIS

                                             2022-NCSC-102

                                           Earls, J., dissenting



       A. The trial court’s denial of Gaddis’s motion to continue and motion for a
          transcript violated his constitutional rights

¶ 41         Denying an indigent defendant a free transcript violates that defendant’s

       constitutional rights when (1) “a transcript is necessary for preparing an effective

       defense” and (2) there are no “alternative devices available to the defendant which

       are substantially equivalent to a transcript.” Rankin, 306 N.C. at 716. Here, the

       transcript was necessary for Gaddis to prepare an effective defense, and the devices

       available in lieu of a transcript—Ezeh’s notes and testimony—were not substantially

       equivalent to the transcript. Accordingly, denying Gaddis’s motion to continue was a

       violation of his constitutional rights.

¶ 42         Our caselaw demonstrates that a transcript of prior proceedings is valuable—

       and often necessary—to an effective criminal defense. See, e.g., Britt, 404 U.S. at 228

       (“[A] transcript of a prior mistrial would be valuable to the defendant . . . as a tool at

       the trial itself for the impeachment of prosecution witnesses.”); State v Reid, 312 N.C.

       322, 323 (1984) (per curiam) (agreeing that the defendant needed a transcript of a

       prior mistrial “to effectively cross-examine the [S]tate’s witnesses”). This is especially

       true when much of the State’s case substantially depends on witness testimony,

       see State v. Tyson, 220 N.C. App. 517, 520 (holding that the trial court’s denial of

       defendant’s motion for a transcript was erroneous “especially in light of the fact that

       the State’s case rested entirely on the victim’s identification of defendant as the

       perpetrator”), or when the defendant’s lack of a transcript will put him or her at a
                                          STATE V. GADDIS

                                            2022-NCSC-102

                                          Earls, J., dissenting



       disadvantage compared to the State, see State v. Matthews, 295 N.C. 265, 290 (1978)

       (reasoning that denial of a transcript was permissible because “[t]he scales were not

       tipped in favor of the State on this count”). In addition, this Court has recognized that

       a transcript is a tool that is not easily replaced. For example, in Rankin, we held that

       “access to the court reporter [from the previous proceeding] and her notes for use

       during the course of the trial” was not substantially equivalent to the transcript of

       that proceeding. 306 N.C. at 715 (emphasis omitted).

¶ 43         Here, a transcript—or something substantially similar—was necessary to

       Gaddis’s defense. As his attorney argued, the State’s case largely depended on the

       ability of an eyewitness to identify Gaddis as the driver of the vehicle. Gaddis did not

       and, given the results of his blood test, could not dispute that he was intoxicated.

       Thus, his best chance at acquittal was disputing that he had actually been driving

       the crashed vehicle. The best way of disputing that would have been to challenge the

       eyewitness testimony placing him behind the wheel before and immediately after the

       crash. Based on the notes from Ezeh, Gaddis’s attorney during the mistrial, Dwyer

       believed that the witness testimony during the mistrial had been sufficiently vague

       so as to benefit his client. However, Dwyer worried that should the witnesses change

       their testimony from one trial to the next—which, according to Ezeh’s testimony, did

       indeed happen—Dwyer would have no way to “stick them to” what they had said

       under oath at the previous trial. With no credible source to draw from, any factual
                                           STATE V. GADDIS

                                            2022-NCSC-102

                                          Earls, J., dissenting



       dispute would amount to Dwyer’s (or Ezeh’s) word against the witnesses’ accounts.

       This put Gaddis at a significant disadvantage.

¶ 44         This disadvantage was even more severe considering the disparity of

       information between Dwyer and the prosecutor. Unlike Dwyer, the prosecutor was

       present for both trials. As Dwyer pointed out before trial, the prosecutor could use

       her experience from the mistrial to learn from her mistakes and “go after this case in

       a different fashion.” In contrast, Dwyer was not present at the mistrial. In fact, he

       did not even know he had been appointed as Gaddis’s defense counsel until two weeks

       before the new trial. He had no firsthand knowledge of what was said during the first

       trial and thus no independent way of knowing whether the State’s witnesses’

       testimony remained consistent throughout; he had only his client’s and Ezeh’s notes

       and recollections to rely upon. A transcript of the mistrial would have helped rectify

       the imbalance of information between the parties. Because the court did not provide

       that transcript, the scales of justice were tipped in the State’s favor.

¶ 45         The State argues that even if the transcript was necessary for preparing an

       effective defense, Gaddis had a substantially equivalent alternative: the notes,

       memory, and testimony of Ezeh. But at the second trial, the prosecutor made a

       compelling argument to the contrary illustrating why Ezeh’s testimony was not

       equivalent to a transcript. During cross-examination, the prosecutor repeatedly

       attacked Ezeh’s memory and motives:
                                  STATE V. GADDIS

                                    2022-NCSC-102

                                  Earls, J., dissenting



             “And you can’t say word for word what a witness said in
             that previous trial?”

             “And you haven’t seen a transcript of the previous trial?”

             “Are you relying on your memory of that?”

             “And your notes and everything, those notes aren’t actual
             trial transcripts in this case; correct?”

             “Again, it’s been two months since this prior testimony
             happened. Your recollection is not fresh in this case;
             correct?”

             “And [when you represented defendant] at the time of that
             first trial you were interested in the outcome of the case?”

             “And Mr. Ezeh, again in the prior case you were interested
             in the outcome of the case?”

The prosecutor convincingly argued that Ezeh, like all people, was susceptible to bias

and the limits of memory. A transcript, on the other hand, would not have suffered

from these human shortcomings. With a transcript in hand, Dwyer could have

pointed out specific discrepancies in witness testimony using an objective source of

information—while the jury would be left to determine the significance of these

discrepancies, there would be no disputing their existence. Instead, the best Dwyer

could offer was Ezeh’s testimony. The jury, after hearing conflicting testimony from

the State’s witnesses and from Ezeh, may have decided the State’s witnesses were

more credible. Afterall, they knew Ezeh had represented Gaddis and may not have

been a neutral party. Therefore, Ezeh’s testimony could not support Gaddis’s efforts

to impeach the State’s witnesses in the way a transcript would have. Because
                                          STATE V. GADDIS

                                            2022-NCSC-102

                                          Earls, J., dissenting



       Gaddis’s defense depended on impeaching the State’s witnesses, and because the only

       device available to him to accomplish this task was not substantially equivalent to a

       transcript, Gaddis was deprived of a tool that was necessary to his defense in violation

       of his constitutional rights.

       B. The trial court’s failure to grant a continuance was not harmless
          beyond a reasonable doubt

¶ 46         Constitutional errors require reversal unless they are shown to be harmless.

       See State v. Lawrence, 365 N.C. 506, 513 (2012). The “harmless error” standard

       requires that we “declare a belief that [the error] was harmless beyond a reasonable

       doubt” before deciding to overlook a constitutional violation and affirm a judgment.

       Id. (quoting Chapman v. California, 386 U.S. 18, 24 (1967)). When a constitutional

       error has occurred, the State “bears the burden of showing that no prejudice resulted

       from the challenged . . . constitutional error.” Id. Here, the majority concludes that

       even if providing Gaddis with a transcript would have enabled him to discredit the

       State’s witnesses, the State has met its burden of proving that there is no reasonable

       possibility that the jury would have failed to find Gaddis guilty. Ante, at ¶ 13.

¶ 47         In coming to this conclusion, the majority relies heavily on the audio of Gaddis

       telling the arresting officer “now if you’re going to blow smoke up my ass, I’m going

       to blow smoke up yours. We can go through this all day. Look here dude, that’s my

       truck, I’ve been driving the mother-[expletive].” The majority confidently calls this an

       “admission.” Ante, at ¶ 24. Notably, the trial court—the tribunal closest to the
                                              STATE V. GADDIS

                                               2022-NCSC-102

                                             Earls, J., dissenting



       evidence—refused to instruct the jury that Gaddis’s comment was an admission of

       guilt. The majority’s finding to the contrary is a dramatic overreading of Gaddis’s

       comments, which must be viewed in context of facts casting significant doubt on the

       majority’s chosen interpretation. These facts include that (1) Gaddis appears to have

       been highly inebriated; (2) the phrase “blow smoke” is commonly meant to denote

       that the speaker is lying1; (3) there is evidence that the truck was not, in fact, owned

       by Gaddis; (4) on multiple occasions in the same recording, Gaddis states that he was

       not the driver of the truck; and (5) both Dwyer and the State offered competing (but

       plausible) interpretations of the meaning of Gaddis’s comments in the recording.

¶ 48          This uncertainty undercuts the majority’s speculation that Gaddis would have

       been convicted even if the Gaddis had, armed with a transcript from his first trial,

       discredited the State’s witnesses through more effective cross-examination. Absent

       this statement, the only direct evidence indicating Gaddis was driving the truck at

       the time it crashed was the State’s witnesses’ testimony. Gaddis expressly sought a

       transcript of his first trial in order to impeach the credibility of those witnesses, and

       there were in fact discrepancies between at least one of the witnesses’ testimony at


              1  See, e.g., United States v. Fullerton, 187 F.3d 587, 592 (6th Cir. 1999) (concluding
       that a prosecutor’s “statement that the defense counsel was ‘trying to blow smoke in the jury’s
       faces’ ” was “improper” because it “indicat[ed] a personal belief in the witness’s credibility”);
       State v. Maye, No. COA15-676, 2016 WL 1013179, at *3 (N.C. Ct. App. Mar. 15, 2016)
       (unpublished) (concluding that a prosecutor’s statements that defense counsel’s “theory of
       the case was ‘[a] bunch of crap’ ” and the defendant has “[n]ot only . . . blown smoke in your
       faces, but he’s blown smoke in another part of your body” expressed an “impermissible
       personal opinion” regarding the defense (first alteration in original)).
                                          STATE V. GADDIS

                                            2022-NCSC-102

                                          Earls, J., dissenting



       the first trial and at the second trial. Rather than engage these inconvenient facts,

       the majority relies almost entirely on a statement it treats as an “admission”

       notwithstanding the trial court’s express refusal to do the same.

¶ 49         The majority also cites other evidence including Gaddis’s intoxication and

       presence near the vehicle around the time of the crash. See ante, at ¶ 22. But the

       evidence needed to demonstrate that a trial court’s constitutional error was harmless

       is not the same as the evidence needed to sustain a conviction: when applying the

       harmless error standard, “[w]e are not concerned . . . with whether there was

       sufficient evidence on which the petitioner could have been convicted without the

       [trial court’s error]. The question is whether there is a reasonable possibility that the

       [error] might have contributed to the conviction.” Fahy v. Connecticut, 375 U.S. 85,

       86–87 (1963) (emphasis added). The undisputed facts which demonstrate that Gaddis

       was involved in an accident, was found at the scene of the accident, and was impaired

       at the time of the accident do not conclusively establish beyond any reasonable doubt

       that Gaddis was the person driving the vehicle at the time of the accident. In this

       case, there is a reasonable possibility that the trial court’s constitutional error

       influenced the jury’s verdict.

¶ 50         The conclusion that the evidence of Gaddis’s guilt is not “overwhelming” is not

       just a theory. At Gaddis’s first trial, the jury—having heard the same supposed

       “admission” and witness testimony the majority now relies upon—failed to convict
                                           STATE V. GADDIS

                                              2022-NCSC-102

                                           Earls, J., dissenting



       Gaddis. The majority chooses to ignore this mistrial entirely when it conducts its

       harmless error analysis, even though it is plainly relevant to the question of whether

       an acquittal was a reasonably possible outcome of Gaddis’s second trial. The mistrial

       suggests that had Gaddis been provided a transcript to effectively hold the State’s

       witnesses to the testimony they gave at the first trial, one or more jurors might have

       again failed to find him guilty beyond a reasonable doubt. Whether or not Gaddis was

       driving the truck when it crashed was a disputed question of fact, and there is a

       reasonable possibility that had Gaddis been able to obtain a transcript, he could have

       more thoroughly impeached the State’s witnesses and convinced the jury to reach a

       different conclusion. Nevertheless, the majority deigns to find that Gaddis was

       driving the truck when it crashed. In so doing, the majority acts like a jury, not an

       appellate court, in substituting its own belief in Gaddis’s guilt for a rigorous

       application of the requisite harmless error standard.

                                       III.    Conclusion

¶ 51         The United States Supreme Court wrote in Griffin that “[t]here can be no equal

       justice where the kind of trial a man gets depends on the amount of money he has.”

       Griffin, 351 U.S. at 19. As the Court acknowledged, money and justice have always

       been linked, but our system aspires to sever that connection. Id. One way to further

       that goal is the promise that if a defendant cannot afford a transcript from a prior

       proceeding, a transcript will be provided if it is necessary to the defendant’s ability to
                                  STATE V. GADDIS

                                    2022-NCSC-102

                                  Earls, J., dissenting



mount an effective defense. By assuming away Gaddis’s constitutional rights based

on an unfounded assertion regarding the strength of the State’s case, the majority

ignores the importance of this protection, frustrates our progress towards the goal of

equal justice to all, and denies this defendant a fair trial. For these reasons, I

respectfully dissent.

      Justice HUDSON and Justice MORGAN join in this dissenting opinion.